524 So. 2d 738 (1988)
Gary Douglas COOPER, Appellant,
v.
STATE of Florida, Appellee.
No. 87-972.
District Court of Appeal of Florida, First District.
May 13, 1988.
Michael E. Allen, Public Defender, and Sharon Bradley and P. Douglas Brinkmeyer, Asst. Public Defenders, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and William A. Hatch, Asst. Atty. Gen., for appellee.
MILLS, Judge.
Appellant's convictions for both robbery with a deadly weapon and display of a weapon during the commission of a felony are contrary to Hall v. State, 517 So. 2d 678 (Fla. 1988). We therefore vacate the conviction for the lesser offense of display of a weapon during the commission of a felony, see State v. Barton, 523 So. 2d 152, 13 F.L.W. 238 (Fla. 1988), and remand for resentencing. The convictions for aggravated battery and robbery with a deadly weapon are affirmed.
*739 AFFIRMED in part; REVERSED in part.
SHIVERS and JOANOS, JJ., concur.